Citation Nr: 1516738	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  06-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for vertigo.

2. Entitlement to a rating in excess of 10 percent for otitis media in the right ear.

3. Entitlement to a compensable rating for neurological pathology to the 5th cranial (or trigeminal) nerve prior to October 31, 2011, and a rating in excess of 10 percent since that date.

4. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

5. Entitlement to a total disability rating based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1976.

This matter is on appeal from rating decisions in February 2005 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  
 
This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The ratings the Veteran receives for otitis media and vertigo are the highest schedular ratings allowable under the most relevant diagnostic codes, and no other diagnostic code is applicable to his symptoms. 

2.  For the period prior to June 17, 2011, the Veteran's cranial nerve symptoms have been characterized by pain in the face, but no physical limitations; incomplete paralysis that is moderate in nature has not been shown.

3.  For the period since June 17, 2011, the Veteran's cranial nerve symptoms have been characterized by pain in the face and some limitation of function; incomplete paralysis that is severe in nature has not been shown.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for vertigo media have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, Diagnostic Code (DC) 6204 (2014).

2. The criteria for a rating in excess of 10 percent for otitis media have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.85, 4.86, 4.87, DCs 6200, 6210 (2014).

3. The criteria for a compensable rating for neurological pathology to the 5th cranial nerve prior to June 17, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, DC 8205 (2014).

4. The criteria for a 10 percent rating, but no more, for neurological pathology to the 5th cranial nerve for the period from June 17 to October 31, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, DC 8205 (2014).

5. The criteria for rating in excess of 10 percent for neurological pathology to the 5th cranial nerve since October 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124, 4.124a, DC 8205 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Otitis Media and Vertigo

The Veteran currently receives a 10 percent rating for otitis media under 38 C.F.R. § 4.87, DCs 6200 and 6210, and a 30 percent rating for vertigo under DC 6204.  In both cases, these are the highest schedular ratings allowable for these disabilities.  The Board notes that ratings in excess of those assigned may be warranted for more severe symptoms of Meniere's disease under DC 6205.  However, there is no indication that the Veteran has ever been diagnosed with this disorder.  Therefore, this diagnostic code is not for application.  

The Board has also considered whether separate ratings are warranted under DCs 6200 and 6210.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this case, while it is possible that that separate ratings could be warranted, a separate 10 percent rating under DC 6210 is not for application as there is little if any evidence of swelling, dry, scaly or serous discharge or itching requiring prolonged treatment.   

Specifically, examinations of the ear have revealed no masses or tenderness over the outer ear and no evidence of active otorrhea or infection.  Notably, at his most recent VA examination in February 2014, his ear canal and outer ear were normal.  Therefore, separate ratings under DCs 6200 and 6210 are not warranted.  


Other Complications of Otitis Media

When a veteran is service-connected for otitis media under 38 C.F.R. § 4.87, DC 6200, VA must also consider whether separate ratings are warranted for any other associated complications, to include hearing loss, tinnitus, facial nerve paralysis and bone loss.  

For the period prior to October 31, 2011, the Veteran received a noncompensable rating for neuralgia to the cranial nerves on the right side of his face under 38 C.F.R. § 4.124a, DC 8205 (addressing paralysis of the 5th, or trigeminal, cranial nerve), which the Board agrees is the most appropriate diagnostic code.  In an April 2014 rating decision, his rating was increased to 10 percent, effective October 31, 2011.  

Under DC 8205, a 10 percent rating is warranted when there is incomplete paralysis that is moderate in nature, and a 30 percent rating is warranted when there is incomplete paralysis that is severe in nature.  

Based on the evidence of record, the Board determines that the Veteran's 10 percent rating should be effective June 17, 2011.  However, a compensable rating prior to that date or a rating in excess of 10 percent since that date is not warranted.  

Specifically, at an evaluation in March 2007, the Veteran complained of pain in the face, but there were no "bothersome side effects" noted.  Significantly, at his VA examination in December 2008, the cranial nerves were observed to be intact and equal bilaterally.  While there was some diminished functioning in the right sensory nerve, there is no indication that there was partial paralysis to a moderate level.  

Next, at a VA examination in June 2011, the Veteran demonstrated a clear worsening in his cranial nerve functioning.  Specifically, he had only a weak ability to raise his right eyebrow or smile on his right side.  Moreover, facial asymmetry was observable.  In the Board's view, this represents incomplete paralysis to a "moderate" level, and that a 10 percent rating is warranted since June 17, 2011.  

However, a rating in excess of 10 percent is not warranted since June 17, 2011.  Specifically, at the VA examination in June 2011, his ability to smile, puff his cheeks and frowning was weak, but the Board does not consider such diminishment as "severe" in nature.  Moreover, this numbness has not appeared to adversely affect his facial functioning.  Finally, at a VA examination in February 2014, he again complained of pain and numbness that was moderate in nature, and he did exhibit some decreased sensory functioning, but his muscle strength was normal.  As such, as there has not been a showing of incomplete paralysis that is "severe" in any time since June 17, 2011, a rating in excess of 10 percent is not warranted since that date.  

Regarding tinnitus or sensorineural hearing loss, the Board notes that increased ratings were considered for these disorders when issuing the October 2008 rating decision.  However, the Veteran did not submit a notice of disagreement to these issues.  As a consequence, while they have been adequately addressed, they are not on appeal for the Board's consideration.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his inner ear disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his inner ear disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's inner ear disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given that DC 6200 requires consideration of all potential complications of otitis media, only the most unusual symptoms would fall outside the schedular criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that a 10 percent rating, but no more, for otitis media is warranted for the period since June 17, 2011.  However, no other increased ratings are warranted, at the appeal is denied to this extent.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A rating in excess of 30 percent for vertigo media is denied. 

A rating in excess of 10 percent for otitis media is denied.  

A compensable rating for neurological pathology to the 5th cranial nerve prior to June 17, 2011, is denied.  

A 10 percent rating, but no more, for neurological pathology to the 5th cranial nerve for the period from June 17 to October 31, 2011, is granted subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for neurological pathology to the 5th cranial nerve since October 31, 2011, is denied.  


REMAND

The Veteran has asserted that he has an acquired psychiatric disorder resulting from the pain and dizziness resulting from his service-connected otitis media and vertigo.  However, the evidence makes clear that his psychiatric symptoms appear to be far more profound, and that additional development is required before this issue can be adjudicated.  

First, the Veteran has a long-standing cocaine and alcohol habit, which certainly complicates his demonstrated symptoms.  Because of this, many psychiatric professionals have diagnosed "cocaine dependence" instead of a psychiatric diagnosis that would conform with the Diagnostic Standards Manual.  However, some treating professionals have attributed some of the Veteran's depression-type symptoms as "anxiety related to a debilitating medical problem."  One psychiatrist did point out in February 2009 that it was "not uncommon" that patients with Meniere's disease (a similar ear disorder to the Veteran's symptoms) to have concomitant depression.  

Of particular importance to the Board is the fact that the Veteran also complained of psychiatric symptoms while in service.  

Specifically, in his separation physical examination in April 1976, he complained of depression and periods of memory loss.  Given that his more recent psychiatric diagnoses have included schizophrenia, such in-service symptoms may be relevant, especially when accompanied by the fact that his performance in the military was poor enough to warrant administrative discharge.  Therefore, a new VA examination is required.  

As for the Veteran's TDIU claim, this claim cannot be adjudicated until the Veteran's psychiatric disorder claim is resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Health Care System of Central California for the period since October 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment relevant to his psychiatric disorder, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability found.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.

For any diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to his period of active duty service or to a service-connected disability. 

In providing the requested opinion, it would be most helpful if the examiner specifically addressed the following:

a. Whether the Veteran has multiple psychiatric disorders, to include depression, anxiety and schizophrenia, and the extent to which each is impacted by his long-standing cocaine and alcohol abuse.

b. The impact of the Veteran's service-connected vertigo and otitis media and its impact on his psychiatric state, particularly in view the opinion of record that inner ear disorders may impact psychiatric health.  


c. Whether the Veteran's in-service complaints, to include his drug abuse and poor performance in the military, may be the early manifestations of schizophrenia or another type of psychosis. 

Given the complicated nature of the Veteran's symptoms, the examiner is asked to be as thorough as possible, including citing medical journals and providing complete rationale for any opinions provided, in order for the claim to be adequately adjudicated. 

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU.  The RO should take any other action deemed necessary to adjudicate these claims.  Then, return the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


